DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-11, 16-20, 22 and 23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Guan et al. (United States Patent 7,892,006).
With respect to Claim 1:  
Guan discloses a reinforcing member (FIG. 4, 4) for an electrical connector (FIG. 4, 100), comprising 
a main body (FIG. 5, 41), a first connector engaging portion (FIG. 5, see notation) and a second connector engaging portion (FIG. 5, see notation), wherein the first connector engaging portion (FIG. 5, see notation) and the second connector engaging portion (FIG. 5, see notation) extend from the main body (FIG. 5, 41) in a first vertical direction (FIG. 5, see notation +Z) and are spaced apart in a transverse direction (FIG. 5, see notation Y-Y), and the first connector engaging portion (FIG. 5, see notation) and the second connector engaging portion (FIG. 5, see notation) are configured to be engaged to opposite sides of a card slot (FIG. 4, 114) of the electrical connector respectively (FIG. 4, 100).
[AltContent: connector][AltContent: textbox (end)][AltContent: connector][AltContent: textbox (1st end section)][AltContent: connector][AltContent: textbox (1st curved section)][AltContent: connector][AltContent: textbox (2nd curved section)][AltContent: connector][AltContent: connector][AltContent: textbox (Intermediate section)][AltContent: textbox (2nd end section)][AltContent: textbox (-Y)][AltContent: textbox (+Y)][AltContent: textbox (-X)][AltContent: textbox (-Z)][AltContent: textbox (+Z)][AltContent: textbox (+X)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (2nd connector engaging portion)][AltContent: connector][AltContent: textbox (1st connector engaging portion)]
    PNG
    media_image1.png
    446
    650
    media_image1.png
    Greyscale

With respect to Claim 2: 
Guan discloses the reinforcing member (FIG. 5, 4), wherein the main body (FIG. 5, 41) comprises an intermediate section (FIG. 5, see notation), a first end section (FIG. 5, 422 see notation) and a second end section (FIG. 5, 422 see notation), the first end section (FIG. 5, 422 see notation) and the second end section (FIG. 5, 422 see notation) are connected to two ends of the intermediate section (FIG. 5, see notation), the intermediate section (FIG. 5, see notation) extends in the transverse direction (FIG. 5, see notation Y-Y), the first end section (FIG. 5, 422 see notation) and the second end section (FIG. 5, 422 see notation) extend in a longitudinal direction (FIG. 5, see notation X-X), and the first connector engaging portion (FIG. 5, see notation) and the second connector engaging portion (FIG. 5, see notation) are connected to the first end section (FIG. 5, see notation) and the second end section (FIG. 5, see notation) respectively.
With respect to Claim 3: 
Guan discloses the reinforcing member (FIG. 5, 4), wherein a first curved section (FIG. 5, 414 see notation) is connected between the first end section (FIG. 5, see notation) and the intermediate section (FIG. 5, see notation), and a second curved section (FIG. 5, 414 see notation) is connected between the second end section (FIG. 5, see notation) and the intermediate section (FIG. 5, see notation).
With respect to Claim 7: 
Guan discloses the reinforcing member (FIG. 5, 4), wherein a vertical height of the main body (FIG. 5, see notation) is greater than those of the first connector engaging portion (FIG. 5, see notation) and the second connector engaging portion (FIG. 5, see notation).
With respect to Claim 8: 
Guan discloses the reinforcing member (FIG. 5, 4), further comprising a board engaging portion (FIG. 5, 43) extending from the main body (FIG. 5, see notation) in a second vertical direction (FIG. 5, see notation -Z), wherein the second vertical direction (FIG. 5, see notation -Z) is opposite to the first vertical direction (FIG. 5, see notation +Z), the board engaging portion (FIG. 5, 43) is configured to be engaged to a circuit board that the electrical connector (FIG. 3, 100) is connected thereto.
With respect to Claim 9: 
Guan discloses an electrical connector (FIG. 4, 100), comprising the reinforcing member (FIG. 4, 4) in combination with an insulating body (FIG. 4, 1), 
wherein: the insulating body (1) comprises: 
an interfacing surface (FIG. 4, 111) and a mounting surface (FIG. 3, see notation) that are arranged opposite to each other in a vertical direction (FIG. 5, see notation Z), a card slot (FIG. 1, 114) extending in a longitudinal direction (FIG. 5, see notation X) in the interfacing surface (111), and a first slot (FIG. 3, see notation) and a second slot (FIG. 3, see notation) in the mounting surface (FIG. 3, see notation) and respectively located on opposite sides of the card slot (FIG. 3, see notation) in the transverse direction (FIG. 5, see notation Y), and the first connector engaging portion (FIG. 5, see notation) and the second connector engaging portion (FIG. 5, see notation) are inserted into the first slot (FIG. 3, see notation) and the second slot (FIG. 3, see notation), respectively.
With respect to Claim 10: 
Guan discloses the electrical connector (FIG. 4, 100), wherein a partitioning rib (FIG. 1/4, 1141) is disposed in the card slot (FIG. 1/4, 114), and the first slot (FIG. 3, see notation) and the second slot (FIG. 3, see notation) are respectively located on opposite sides of the partitioning rib.

[AltContent: textbox (protruding rib)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (1st  slot)][AltContent: textbox (Mounting surface)][AltContent: connector][AltContent: connector][AltContent: textbox (Connecting groove)][AltContent: connector][AltContent: textbox (2nd  slot)][AltContent: connector][AltContent: connector][AltContent: textbox (card  slot)][AltContent: textbox ()]
    PNG
    media_image2.png
    674
    834
    media_image2.png
    Greyscale

With respect to Claim 11: 
Guan discloses the electrical connector (FIG. 4, 100), wherein a connecting groove (FIG. 3, see notation) is formed in the mounting surface (FIG. 3, see notation) and communicates between the first slot (FIG. 3, see notation) and the second slot (FIG. 3, see notation), and the main body (FIG. 5, see notation) is inserted into the connecting groove (FIG. 3, see notation).
With respect to Claim 16:
Guan discloses an electrical connector (FIG. 4, 100), comprising: 
an insulating body (FIG. 4, 1) comprising: 
an interfacing surface (FIG. 4, 111) and a mounting surface (FIG. 3, see notation) that are arranged opposite to each other in a vertical direction (FIG. 5, see notation Z), a card slot (FIG. 4, 114) in the interfacing surface (111) extending in a longitudinal direction (FIG. 5 see notation X), a first slot (FIG. 3, see notation) and a second slot (FIG. 3, see notation) in the insulating body (FIG. 4, 1), wherein the first slot (FIG. 3, see notation) and the second slot (FIG. 3, see notation) run through the insulating body (FIG. 4, 1) in the vertical direction (FIG. 5, see notation Z) and are respectively located on opposite sides of the card slot (FIG. 1, 114) in a transverse direction (FIG. 5, see notation Y); 
and a U-shaped reinforcing member (FIG. 5, 4) with its two ends (FIG. 5, 413) in the first slot (FIG. 3, see notation) and the second slot (FIG. 3, see notation) respectively, wherein depth of the reinforcing member (FIG. 3, 4) in the first slot (FIG. 3, see notation) and the second slot (FIG. 3, see notation) correspond to a vertical height of the insulating body (FIG. 3, 1).
With respect to Claim 17: 
Guan discloses the electrical connector (100), wherein a partitioning rib (FIG. 1, 1141) is disposed in the card slot (FIG. 4, 114), and the first slot (FIG. 3, see notation) and the second slot (FIG. 3, see notation) are respectively located on both sides of the partitioning rib (FIG. 4, 1141).
With respect to Claim 18: 
Guan discloses the electrical connector (100), wherein the reinforcing member (FIG. 3, 4) is plugged into the first slot (FIG. 3, see notation) and the second slot (FIG. 3, see notation) from the mounting surface (FIG. 3, see notation).
With respect to Claim 19: 
Guan discloses the electrical connector (100), wherein the reinforcing member (FIG. 5, 4) comprises a main body (FIG. 5, 41), a first connector engaging portion (FIG. 5, see notation) and a second connector engaging portion (FIG. 5, see notation), the first connector engaging portion (FIG. 5, see notation) and the second connector engaging portion (FIG. 5, see notation) extend from the main body (FIG. 5, 41) in a first vertical direction (FIG. 5, see notation +Z) and are spaced apart in the transverse direction (FIG. 5, see notation Y) to form the two ends of the reinforcing member (FIG. 5, see notation), the first connector engaging portion (FIG. 5, see notation) and the second connector engaging portion (FIG. 5, see notation) are respectively inserted into the first slot (FIG. 3, see notation) and the second slot (FIG. 3, see notation), and the first connector engaging portion (FIG. 5, see notation) and the second connector engaging portion (FIG. 5, see notation) each has a greater size in the longitudinal (FIG. 5, see notation X) direction than that in the transverse direction (FIG. 5, see notation Y).
With respect to Claim 20: 
Guan discloses the electrical connector (100), wherein a connecting groove (FIG. 3, see notation) is formed in the mounting surface (FIG. 3, see notation) and communicated between the first slot (FIG. 3, see notation) and the second slot (FIG. 3, see notation), and the main body (FIG. 5, 41) is inserted into the connecting groove (FIG. 3, see notation).
With respect to Claim 22: 
Guan discloses the electrical connector (100), wherein: the reinforcing member (FIG. 5, 4) further comprises a board engaging portion (FIG. 5, 43) extending from the main body (FIG. 5, 41) in a second vertical direction (FIG. 5, see notation -Z), the second vertical direction (FIG. 5, see notation -Z) is opposite to the first vertical direction (FIG. 5, see notation +Z), and the board engaging portion (43) extends out of the insulating body (FIG. 3, see notation) from the mounting surface (FIG. 3, see notation) and is configured to engage to a circuit board that the electrical connector (100) is connected to (Column 3, lines 7-11).
With respect to Claim 23:
Guan discloses an insulating body (FIG. 4, 1) for an electrical connector (FIG. 4, 100), the insulating body (FIG. 4, 1) comprising: 
an interfacing surface (FIG. 4, 111) and a mounting surface (FIG. 3, see notation) opposite to each other in a vertical direction (FIG. 5, see notation +Z -Z), a card slot (FIG. 1, 114) extending in a longitudinal direction (FIG. 5, see notation +X -X) in the interfacing surface (FIG. 4, 111), wherein the card slot (FIG. 4, 114) is configured to receive an electronic card, and a first slot (FIG. 3, see notation) and a second slot (FIG. 3, see notation) in the mounting surface (FIG. 3, see notation) and respectively located on opposite sides of the card slot (FIG. 4, 114) in a transverse direction (FIG. 5, see notation +Y -Y).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (United States Patent 7,892,006) in view of Li et al. (United States Patent 8,187,031).
With respect to Claim 15: 
Guan discloses the electrical connector (100), wherein at least one of the first slot (FIG. 3, see notation) and the second slot (FIG. 3, see notation) extends from the mounting surface (FIG. 3, see notation).
Guan does not expressly disclose at least one of the first slot and the second slot extends from the mounting surface to the interfacing surface.
However, Li teaches at least one of the first slot (FIG. 6, 192) and the second slot (FIG. 6, 192) extends from the mounting surface (FIG. 4, 102) to the interfacing surface (FIG. 4, 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guan with the teachings of Li and provide at least one of the first slot and the second slot extending from the mounting surface to the interfacing surface so as to ________

Allowable Subject Matter
Claims 4-6, 12-14, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 4, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the first connector engaging portion is L-shaped and comprises a first section and a second section that are perpendicular to each other, the first section is connected to the first end section, and the second section extends towards the first curved section and is spaced apart from the first curved section; and the second connector engaging portion is L-shaped and comprises a third section and a fourth section that are perpendicular to each other, the third section is connected to the second end section, and the fourth section extends towards the second curved section and is spaced apart from the second curved section, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claims 12 and 24, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting wherein the mounting surface is provided with a protruding rib extending in a direction in which the card slot extends, the first slot and the second slot are respectively located on opposite sides of the protruding rib, a distance between the first slot and the second slot equals a width of the protruding rib, the connecting groove is formed in the protruding rib, and two ends of the main body are against the opposite sides of the protruding rib respectively, as recited in claim 12, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 13, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting wherein the connecting groove has a first notch and an opposing second notch, and the first notch and the second notch are formed at the mounting surface and in the middle of the connecting groove, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims.
Regarding Claim 14, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting wherein a depth of the connecting groove is smaller than those of the first slot and the second slot, as recited in claim 14, in conjunction with ALL the remaining limitations of the base claims.
Regarding Claim 21, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a vertical height of the connecting groove is greater than half of a vertical height of the first slot; and/or the vertical height of the connecting groove is greater than half of a vertical height of the second slot, as recited in claim 21, in conjunction with ALL the remaining limitations of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831